Order entered August 3, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00196-CR

                              THE STATE OF TEXAS, Appellant

                                                  V.

                              ROSENDO M. CASTILLO, Appellee

                       On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                              Trial Court Cause No. 2-11-78

                                             ORDER
       The Court GRANTS appellee’s July 24, 2015 motion to substituted counsel.               We
DIRECT the Clerk to substitute April Smith as appellee’s retained attorney of record in place of
John F. Gussio III.
       We note that contemporaneously with the motion to substitute counsel, Ms. Smith filed a
motion to extend time to file appellee’s brief. The motion was granted on July 27, 2015,
granting an extension until August 25, 2015 to file appellee’s brief. It does not appear, however,
that a copy of the order granting the extension request was sent to Ms. Smith. Accordingly, we
DIRECT the Clerk to forward to Ms. Smith, with this order, a copy of the July 27, 2015 order
granting the extension of time to file appellee’s brief.
                                                        /s/   ADA BROWN
                                                              JUSTICE